Drir v U-9 Rest. Assoc., Inc. (2019 NY Slip Op 00079)





Drir v U-9 Rest. Assoc., Inc.


2019 NY Slip Op 00079


Decided on January 8, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 8, 2019

Renwick, J.P., Manzanet-Daniels, Tom, Mazzarelli, Webber, JJ.


8049N 156070/15

[*1] Ahmed Drir, Plaintiff-Respondent, 
vU-9 Restaurant Associates, Inc., doing business as Knickerbocker Bar & Grill, et al., Defendants-Appellants. 
[And Third-Party Actions]


Wilson Elser Moskowitz Edelman & Dicker LLP, New York (Joseph A.H. McGovern of counsel), for appellants.
Gropper Law Group PLLC, New York (David de Andrade of counsel), for respondent.

Order, Supreme Court, New York County (Manuel J. Mendez, J.), entered February 14, 2018, which granted plaintiff's motion to sever the third-party actions, unanimously affirmed, without costs.
The motion court providently exercised its discretion in severing the third-party actions, based on the record before it, which reflected that discovery in the main action was complete and discovery in the second third-party action had barely commenced, and that plaintiff would be prejudiced by a delay in further discovery due to a 180-day stay of a liquidation and/or reorganization proceeding involving the insurer for the second third-party defendants (see Golden v Moscowitz, 194 AD2d 385 [1st Dept 1993]; Weber v Baccarat, Inc., 70 AD3d 487 [1st Dept 2010]). Defendants/second third-party plaintiffs retain their right of contribution, which they can exercise, if necessary, upon resolution of the liquidation/reorganization proceeding (see Kharmah v Metropolitan Chiropractic Ctr., 288 AD2d 94 [1st Dept 2001]; Moy v St. Vincent's Hosp. & Med. Ctr. of N.Y., 92 AD3d 651 [2d Dept 2012]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 8, 2019
CLERK